Title: To Thomas Jefferson from Navy Department, 8 January 1808
From: Navy Department
To: Jefferson, Thomas


                  
                     [on or before 8 Jan. 1808]
                  
                  Gun boats under the last Law.
                  
                     
                        Building Materials provided before the passage of the Law.
                        {
                        New York
                        20
                        +
                        
                     
                     
                        Philaa.
                        20
                        ø
                        
                     
                     
                        Balte.
                        10
                        
                           ₶
                        
                        
                     
                     
                        Norfolk
                        10
                        
                           ₶
                        
                        
                     
                     
                        Wilmington N.C.
                        3
                        #
                        
                     
                     
                        Charleston
                        
                           10
                        
                        
                           #
                        
                        73
                     
                     
                        Contracted for
                        
                        at Portland
                        10
                        ø
                        
                     
                     
                        
                        
                        at New York
                        
                           3
                        
                        
                           +
                        
                        13
                     
                     
                        Proposed build.
                        
                        at Salem Beverley &c.
                        12
                        ø
                        
                     
                     
                        
                        
                        at Portsmouth N.H.
                        4
                        ø
                        
                     
                     
                        
                        
                        at Newbury Port
                        3
                        ø
                        
                     
                     
                        
                        
                        in Connecticut with Van deurcer & others
                        8
                        ø
                        
                     
                     
                        
                        
                        in Rhode Island with Cross & others
                        8
                        ø
                        
                     
                     
                        
                        
                        at Havre de Grace Md
                        1
                        ø
                        
                     
                     
                        
                        
                        St. Michael’s E. S. Md
                        4
                        ø
                        
                     
                     
                        
                        
                        in Virga. with Patterson & Tabb
                        4
                        
                           ₶
                        
                        
                     
                     
                        
                        
                        in North Carolina—at Edenton & Ocracock
                        5
                        #
                        
                     
                     
                        
                        
                        In Georgia
                        5
                        #
                        
                     
                     
                        
                        
                        At the Navy Yard here
                        
                           10
                        
                        
                           ø
                        
                        
                           64
                        
                     
                     
                        
                        
                        
                        
                        
                        150
                     
                  
                  
                  
                     
                        to be built in
                        Philadelphia
                        20.
                     
                     
                        
                        Charleston
                        10
                     
                     
                        
                        Wilmington N.C.
                        3
                     
                  
                  
                  
                     
                        
                        
                        feet
                        in.
                     
                     
                        +
                        length between perpendiculars
                        47.
                        4
                     
                     
                        
                        breadth of beam
                        18.
                        —
                     
                     
                        
                        depth of hold
                        5.
                        6.
                     
                     
                        
                        
                        
                        
                     
                     
                        ø
                        length between perpendiculars
                        50.
                        
                     
                     
                        
                        breadth of beam
                        17.
                        
                     
                     
                        
                        depth of hold
                        4.
                        6
                     
                     
                        
                        
                        
                        
                     
                     
                        
                           ₶
                        
                        length between perpendiculars
                        55.
                        
                     
                     
                        
                        breadth of beam
                        16
                        
                     
                     
                        
                        depth of hold
                        5.
                        1
                     
                     
                        
                        
                        
                        
                     
                     
                        #
                        length of keel between perped.
                        60.
                        
                     
                     
                        
                        breadth of beam
                        16.
                        6
                     
                     
                        
                        depth of hold
                        6.
                        6
                     
                  
                  
                  
                     
                        23 +
                        will draw 4 feet 2 to 4 inches—
                     
                     
                        80 ø
                        will draw —4— 6—to 9—
                     
                     
                        24 ₶
                        
                        will draw not exceeding 4—2
                     
                     
                        
                           23 #
                        
                        will draw 5 feet 6 in.—
                     
                     
                        150—
                        
                     
                  
                  
                  each of these boats can carry one long 24 or 32 pd iron cannon.
               